Exhibit 10.2

EIGHTH AMENDMENT

TO DEVELOPMENT AND SUPPLY AGREEMENT

Effective as of date of the last signature below, AbbVie Inc., a Delaware
corporation having its principal place of business at 1 N Waukegan Road, North
Chicago, IL 60064 (“AbbVie”), and Seattle Genetics, Inc., a Delaware corporation
having a principal place of business at 21823 – 30th Drive Southeast in Bothell,
Washington 98021 (“Seattle Genetics”) (individually the “Party” or collectively
the “Parties”) agree to the following terms and conditions (“Eighth Amendment”)
as set forth below.

WHEREAS, the Parties entered into a Development and Supply Agreement with an
Effective Date of February 23, 2004 for the manufacture of a chimeric anti-CD30
AC10 monoclonal antibody known as cAC10 Bulk Drug Substance (the “Original
Agreement”), which also constitutes the antibody component of SGN-35 and the
Parties subsequently entered into six amendments to the Original agreement (the
“First Amendment”, “Second Amendment”, “Third Amendment”, “Fourth Amendment”,
Fifth Amendment”, “Sixth Amendment” and “Seventh Amendment” respectively.
Collectively the Original Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth
Amendment and the Seventh Amendment are hereinafter referred to as the
“Agreement”); and

WHEREAS, the Parties desire to further amend the Agreement as herein provided as
of the date hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1. Incorporation of the Agreement. All capitalized terms which are used but not
otherwise defined herein shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this Eighth
Amendment, is incorporated herein by this reference as though the same was set
forth in its entirety. To the extent any terms and provisions of the Agreement
are inconsistent with the amendments set forth in Paragraphs 2 and 3 below, such
terms and provisions shall be deemed superseded hereby. Except as specifically
set forth herein, the Agreement shall remain in full force and effect and its
provisions shall be binding on the parties.

2. Process Development Work. The Parties agree that AbbVie shall perform the
development activities set forth in Stage 9A of Attachment 1 hereto pursuant to
the terms and conditions of the Agreement.

3. Payment Schedule. As compensation for the activities to be performed by
AbbVie pursuant to Attachment 1 hereto, Seattle Genetics shall pay to AbbVie the
price established for each project stage on the dates set forth in Attachment 2.
Billings associated with this Eighth Amendment may be combined on the same
invoice with other, regular Payment Schedule charges.

4. Project References. All references to the Project set forth in the Agreement,
with the exception of the Payment Schedule, shall also be deemed to apply to the
activities performed by AbbVie, pursuant to this Eighth Amendment.

 

Confidential   1   



--------------------------------------------------------------------------------

5. Effectuation. The amendment to the Agreement contemplated by this Eighth
Amendment shall be deemed effective as of the last date written below upon the
full execution of this Eighth Amendment and without any further action required
by the parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Eighth Amendment. All terms and conditions set forth in
the Agreement that are not amended hereby shall remain in full force and effect.
Any term of this Eighth Amendment may be amended with the written consent of
both parties. From the date hereof, any reference to the Agreement shall be
deemed to refer to the Agreement as amended by this Eighth Amendment.

6. Counterparts. This Eighth Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Eighth Amendment may be delivered by facsimile or email with the
intention that delivery by such means shall have the same effect as delivery of
an original counterpart thereof.

7. Entire Agreement. This Eighth Amendment and exhibits hereto are the product
of both of the parties hereto, and together with the Agreement and exhibits
thereto constitute the entire agreement between such parties pertaining to the
subject matter hereof, and merge all prior negotiations and drafts of the
parties with regard to the transactions contemplated herein.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
dates set forth below.

 

ABBVIE, INC.       SEATTLE GENETICS, INC. By:  

/s/ Keith Kentala

    By:  

/s/ Clay B. Siegall

Name:  

Keith Kentala

    Name:  

Clay. B. Siegall

Title:  

VP, Operations Commercial Development

    Title:  

President & CEO

Date:  

7/7/2015

    Date:  

6/25/2015

 

Confidential   2   



--------------------------------------------------------------------------------

Attachment 1

[***]

 

Confidential   3   



--------------------------------------------------------------------------------

Attachment 2

[***]

 

Confidential   4   